FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Total net sales up 13.4%, with same-store sales growth of 9.5% Solid Food Businesses performance with net sales increase of 14.5% Business volume of Nova Pontocom up 41% Via Varejo net sales increase of 8.0% São Paulo, Brazil, July 11, 2014 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Via Varejo S.A. [BM&FBOVESPA: VVAR11 e VVAR3] announce their sales performance in the second quarter of 2014. All comments that follow are related to net sales values. Gross Sales Net Sales (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 1H14 1H13 Δ Consolidated 16,869 14,950 12.8% 33,506 29,964 11.8% 15,203 13,411 13.4% 30,212 26,821 12.6% Food Businesses 14.0% 11.6% 14.5% 13.0% Multivarejo 7,034 6,456 9.0% 13,996 13,208 6.0% 6,465 5,915 9.3% 12,893 12,020 7.3% Assaí 2,099 1,558 34.7% 4,070 2,985 36.4% 1,947 1,434 35.8% 3,778 2,738 38.0% Nova Pontocom 37.8% 45.5% 35.1% 43.4% Via Varejo 7.0% 6.5% 8.0% 6.9% Gross 'Same-Store' Sales Net 'Same-Store' Sales 2Q14 1H14 2Q14 1H14 Consolidated 9.0% 7.7% Consolidated 9.5% 8.5% By category By category Food 9.1% 5.5% Food 9.7% 6.9% Non-Food 9.0% 9.4% Non-Food 9.3% 9.7% By business By business Multivarejo + Assaí 7.8% 5.2% Multivarejo + Assaí 8.3% 6.5% Nova Pontocom 37.8% 45.5% Nova Pontocom 35.1% 43.4% Via Varejo 5.7% 4.7% Via Varejo 6.8% 5.3% It does not include intercompany’s sales; (2) Multivarejo + Assaí, including revenues from the leasing of commercial galleries in 2014. Revenues of 2013 have been adjusted for comparability purpose; Extra and Pão de Açúcar banners, including revenues from the leasing of commercial galleries; Includes commissions from the marketplace, excluding merchandise volumes; Includes intercompany’s sales; Includes food categories of Multivarejo and Assaí, excluding non-food categories of Multivarejo; Includes non-food categories of Multivarejo, Nova Pontocom and Via Varejo. Sales Performance - Consolidated Net sales totaled R$ 15.2 billion, up 13.4%, driven by the opening of 116 new stores in the past 12 months and by the same-store sales growth of 9.5%. The quarterly results also benefited by 110 basis points due to the calendar effect. In the second quarter, 25 stores were opened, bringing total openings in the first half of 2014 to 46 stores. Performance by category: ü Food : Strong same-store growth of 9.7%. Adjusted for the calendar effect, growth still remains significant, at 7.8%. The top performing categories were groceries, beverages and seafood, which were mainly impacted by the later Easter this year. ü Non-food: growth of 9.3%, led by technology products, especially televisions and smartphones. 1 Food Businesses (Multivarejo + Assaí) ü Net sales grew 14.5% with the opening of 19 stores, of which 16 neighborhood stores (including 15 Minimercado Extra and 1 Minuto Pão de Açúcar), 1 Pão de Açúcar, 1 Assaí and 1 drugstore. Same-store sales growth stood at 8.3%, due to the calendar effect. Adjusted for this effect, same-store sales growth would be 6.3% in the quarter. ü In the Multivarejo , Pão de Açúcar and Minimercado Extra banners recorded the best performances in the quarter, continuing the positive trend of previous quarters. Private-label brands continued to grow sharply, accounting for over 10% of total sales. ü In June, we opened the first Minuto Pão de Açúcar, a neighborhood store with an area of approximately 300m
